Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,9-16,18-25,27-34,36-43 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210141863 A1; Wu; Lingfei et al. (hereinafter Wu)
Regarding claim 1, Wu teaches An apparatus comprising: memory to store machine-readable instructions; and at least one processor to execute the machine-readable instructions to at least: (Wu [FIG. 4&13] shows corresponding hardware system capable of executing machine-readable instructions)				tokenize text included in a query for content into text portions; (Wu [FIG. 7A] step 702 shows tokenizing by portion/word text included in the query)			encode the text portions into respective vectors; (Wu [FIG. 7A] step A shows encoding corresponding text portions into vectors )							organize the text portions based on natural language similarity of the text portions, the natural language similarity based on the respective vectors; (Wu [FIG. 7A] step B-D shows organize the text portions based on natural language similarity of the text portions based on corresponding vector information )			generate one or more search results based on the organized text portions; and rank the one or more search results for presentation on a computing device. (Wu [FIG. 7A] step E shows generating, ranking, and presenting/outputting result(s) based on corresponding organized text portions)
Corresponding product claim 10 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Wu[FIG.4&13] show corresponding hardware/modules which can be processors/memory that can also execute machine readable instructions [137-145] go into further detail on the corresponding hardware/modules which can be processors/memory that can also execute machine readable instructions )
Corresponding system claim 19 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Wu[FIG.4&13] show corresponding hardware/modules which can be processors/memory that can also execute machine readable instructions [137-145] go into further detail on the corresponding hardware/modules which can be processors/memory that can also execute machine readable instructions )
Corresponding system claim 28 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Wu[FIG.4&13] show corresponding hardware/modules which can be processors/memory that can also execute machine readable instructions [137-145] go into further detail on the corresponding hardware/modules which can be processors/memory that can also execute machine readable instructions )
Corresponding method claim 37 is rejected similarly as claim 1 above.
Regarding claim 2, Wu teaches The apparatus of claim 1, wherein the at least one processor is to: obtain the query from the computing device via a network; ( Wu [FIG. 7A] shows receiving the query [FIG. 4] shows overall system of communication with device via network and transmitting results to device via network)													and transmit the one or more search results to the computing device via the network. ( Wu [FIG. 4] shows overall system of communication with device via network and transmitting results to device via network)
Corresponding product claim 11 is rejected similarly as claim 2 above
Corresponding system claim 20 is rejected similarly as claim 2 above
Corresponding system claim 29 is rejected similarly as claim 2 above
Corresponding method claim 38 is rejected similarly as claim 2 above
Regarding claim 3, Wu teaches The apparatus of claim 1, wherein the content includes at least one of an information article, a biography, an audio record, an image, or a video. (Wu [0051] images, sound, text, or time series data [0052] identifying objects in images (e.g., stop signs, pedestrians, lane markers, etc.), recognizing gestures in video, detecting voices, detecting voices in audio, identifying particular speakers, transcribing speech into text )
Corresponding product claim 12 is rejected similarly as claim 3 above
Corresponding system claim 21 is rejected similarly as claim 3 above
Corresponding system claim 30 is rejected similarly as claim 3 above
Corresponding method claim 39 is rejected similarly as claim 3 above
Regarding claim 4, Wu teaches The apparatus of claim 1, wherein the text portions include a first sentence having a first vector of the respective vectors and a second sentence having a second vector of the respective vectors, the natural language similarity is a cosine similarity, and the at least one processor is to: determine a value of the cosine similarity based on a comparison of the first vector and the second vector; (Wu [0042] the similarity metric technique can be a cosine similarity technique configured to compute the cosine similarity of C/D vector pairs output from the CTM hidden layers. Using the baseline CTM model, semantically similar C/D pairs are projected to vectors that are close to each other, thereby generating a global-level similarity evaluation of the C/D pair.[0044] Shows a novel bilateral multi-perspective matching layer. Known approaches to BiMPM use it to compute similarities over pairs of sentences ... compute a cosine similarity of these vectors for C and D. In further contrast to known BiMPM models, aspects of the invention utilize a novel Bi-MPM layer configured to take into account not only high-level features of code and text but also low-level features of semantic code and text descriptions. Thus, in addition to the global similarity determined in the baseline CTM model portion of the MP-CTM model, the novel BiMPM layer captures local similarities between C and D.)					and in response to the value satisfying a threshold, associate the first sentence and the second sentence. (Wu [0046] When the novel C/D model makes a determination or generates a result (e.g., a similarity score between C and D) for which the value of CL is below a predetermined threshold (TH) (i.e., CL<TH), the result/determination can be classified as having sufficiently low “confidence” to justify a conclusion that the determination/result is not valid. If CL>TH, the determination/result can be considered valid and the determination/result can participate in downstream processing. [0056 &91] further elaborate on the use of a threshold for association)
Corresponding product claim 13 is rejected similarly as claim 4 above
Corresponding system claim 22 is rejected similarly as claim 4 above
Corresponding system claim 31 is rejected similarly as claim 4 above
Corresponding method claim 40 is rejected similarly as claim 4 above
Regarding claim 5, Wu teaches The apparatus of claim 1, wherein the content is first content, and the at least one processor is to: train a machine-learning model based on training data including second content; (Wu [FIG. 7D] Shows the machine learning model being trained based on data [0103] The operation of enhanced MP-CTM model 436D and MT learning/training model 438 will now be described with reference to the code-text analysis system 400 shown in FIG. 4; the classification/similarity algorithms 434D, the enhanced MP-CTM model 436D, and the MT learning/training function/module 438; and the method 700D shown in FIG. 7D. [109] further elaborates on training the ML models based on training data)			and execute the machine-learning model with the organized text portions as inputs, the machine-learning model to generate the one or more search results. (Wu [FIG. 7D] Shows the machine learning model being trained based on data and organizing text data generating corresponding search results [109] further elaborates on training the ML models based on training data and generating corresponding results based on said models)
Corresponding product claim 14 is rejected similarly as claim 5 above
Corresponding system claim 23 is rejected similarly as claim 5 above
Corresponding system claim 32 is rejected similarly as claim 5 above
Corresponding method claim 41 is rejected similarly as claim 5 above
Regarding claim 6, Wu teaches The apparatus of claim 5, wherein the machine-learning model is a first machine- learning model, the training data is first training data, and the at least one processor is to: train a second machine-learning model based on second training data including at least one of the second content or third content; (Wu [0032] The multi-task aspects of the model can train different sub-models for different, related tasks in such a way that the sub-models share parameters. [0045] an enhanced version of the MP-CTM model configured to utilize a multi-task (MT) learning/training function (or module) that incorporates within the MP-CTM model different functions/modules with shared parameters. The MT learning/training aspects of the enhanced MP-CTM model can train different sub-models for different, related tasks [0102-103] further elaborate on the system using multiple/second model to accomplish results)					and execute the second machine-learning model with the one or more search results as one or more inputs, the second machine-learning model to generate the one or more ranked search results. (Wu [0032] The multi-task aspects of the model can train different sub-models for different, related tasks in such a way that the sub-models share parameters. [0045] an enhanced version of the MP-CTM model configured to utilize a multi-task (MT) learning/training function (or module) that incorporates within the MP-CTM model different functions/modules with shared parameters. The MT learning/training aspects of the enhanced MP-CTM model can train different sub-models for different, related tasks [0102-103] further elaborate on the system using multiple/second model to accomplish results)
Corresponding product claim 15 is rejected similarly as claim 6 above
Corresponding system claim 24 is rejected similarly as claim 6 above
Corresponding system claim 33 is rejected similarly as claim 6 above
Corresponding method claim 42 is rejected similarly as claim 6 above
Regarding claim 7, Wu teaches The apparatus of claim 6, wherein at least one of the first machine-learning model or the second machine-learning model is a neural network, a Learning-to-Rank model, a Long Short-Term Memory model, or a Transformer model. (Wu [0032] The multi-task aspects of the model can train different sub-models for different, related tasks in such a way that the sub-models share parameters. In accordance with aspects of the invention, these parameters are the sets of weights that determine the connection strengths between pairs of nodes in the multi-perspective, multi-task model of the classification/similarity algorithm (or neural network). [45,74,137] further elaborate on how the second ML model can be a neural network)
Corresponding product claim 16 is rejected similarly as claim 7 above
Corresponding system claim 25 is rejected similarly as claim 7 above
Corresponding system claim 34 is rejected similarly as claim 7 above
Corresponding method claim 43 is rejected similarly as claim 7 above
Regarding claim 9, Wu teaches The apparatus of claim 1, wherein the content is first content, and the at least one processor is to: encode one or more portions of second content; (Wu [0037] Word embeddings are a way to use an efficient, dense vector-based representation in which similar words have a similar encoding. In general, an embedding is a dense vector of floating point values. An embedding is an improvement over the more traditional bag-of-word model encoding schemes [0038] further elaborate on the encoding)							organize the one or more portions based on the natural language similarity of the one or more portions; (Wu [0032] configured and arranged to evaluate and determine the relationship between a first text segment and a second text segment. More specifically, embodiments of the invention provide a programmable computer system having a novel classification/similarity algorithm that implements a novel multi-perspective, multi-task neural network model trained to determine a level of similarity between a segment of natural language text [0033] further elaborates on the use of the natural language similarity of the one or more portions to organize)		and store an association of the metadata and a first one of the one or more portions in a database, the one or more search results based on the association. (Wu [0043] The features representing both raw code and AST would be stored inside DBE sequence representations (e.g., DBE TS embeddings 564C in FIG. 5B). FIG. 8 depicts code sequence inputs and AST sequence inputs both being fed into the MP-CTM model 436C′, as well as depicting embeddings being concatenated to form joint code/AST representations. [0059-62] further elaborate on the storing of mappings/associations of metadata corresponding to results)
Corresponding product claim 18 is rejected similarly as claim 9 above
Corresponding system claim 27 is rejected similarly as claim 9 above
Corresponding system claim 36 is rejected similarly as claim 9 above
Corresponding method claim 45 is rejected similarly as claim 9 above	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8,17,26,35, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US 20200044955 A1; Pugaczewski; John T. (hereinafter Puga)
Regarding claim 8, Wu teaches The apparatus of claim 1, wherein the at least one processor is to:										Wu lacks explicitly and orderly teaching generate an application including a user interface to obtain the query and a telemetry agent to generate telemetry data based on the query; and transmit the application to a computing device via a network, the computing device to execute the application in response to the transmitting.			However Puga teaches generate an application including a user interface to obtain the query (Puga [0045] The MEF service provisioning and activation API may be used to create and activate the MEF services, as well as to modify BWP and/or CoS attributes [51-53] further elaborate)									and a telemetry agent to generate telemetry data based on the query; (Puga [0051] the transport layer telemetry agent may be configured to allow the ML agent 310 to make requests for transport layer telemetry information and performance metrics. In some examples, the transport layer API agent 325 may be configured to interpret request from the ML agent 310 to make respective transport layer telemetry API 335 calls.[0060] further elaborates on the generation of telemetry)					and transmit the application to a computing device via a network, the computing device to execute the application in response to the transmitting. (Puga [0050The link layer telemetry API client 320 may be configured to make specific API calls, via the link layer telemetry API 330, to obtain telemetry information and performance metrics from the orchestrator 345. In some embodiments, the link layer telemetry API client 320 may be configured to allow the ML agent 310 to make requests for link layer telemetry information and performance metrics. In some examples, the link layer telemetry API client 320 may be configured to interpret requests from the ML agent 310 to make respective link layer telemetry API 330 calls. )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Wu’s methods and make the addition of Puga's machine learning optimization in order to help further optimize the overall system  (Puga [0004] Quality of experience (QoE) refers to the overall perception of a user of the quality of a telecommunications service. QoE, as in the field of user experience, often adopts a holistic approach to optimizing or improving a customer's experience with the various services. However, QoE typically relies on objective measures of performance, as in measures of quality of service (QoS), and relates these objective measures to a customer's perceived QoE. Conventionally, techniques for improving QoE have focused on observing telemetry and tuning parameters on a single protocol layer. Moreover, conventional algorithms used for optimization typically rely on rule-based logic, or manual tuning by a user or service provider. [0045] The MEF service provisioning and activation API may be used to create and activate the MEF services, as well as to modify BWP and/or CoS attributes [51-53] further elaborate)							 
Corresponding product claim 17 is rejected similarly as claim 8 above
Corresponding system claim 26 is rejected similarly as claim 8 above
Corresponding system claim 35 is rejected similarly as claim 8 above
Corresponding method claim 44 is rejected similarly as claim 8 above	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165